Citation Nr: 0840702	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  01-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO), which denied the veteran 
entitlement to service connection for PTSD.

In November 2001, the veteran and his spouse appeared at the 
RO and offered testimony in support of his claim before the 
undersigned.  A transcript of that testimony has been 
associated with the veteran's claims file.

This case was previously before the Board on multiple 
occasions.  Most recently, in September 2007, the Board 
denied the veteran's claim on appeal.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2008, the veteran and 
VA filed a Joint Motion for Remand.  A June 2008 Order of the 
Court granted the joint motion, remanding the matter to the 
Board for compliance with the instructions in the Joint 
Motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon a review of the June 2008 Joint Motion for Remand (JMR), 
the Board finds that further development is required to 
ensure compliance with the Court's associated June 2008 
Order.  The June 2008 JMR discusses several items which now 
require additional action.  

In presenting his claim, one of the stressor events described 
by the veteran featured witnessing the death of a "PFC 
Wieczorek."  The JMR acknowledges that attempts to verify 
this stressor have previously been undertaken, but directs 
attention to the October 2006 response from the U.S. Armed 
Services Center for Unit Records and Research (CURR) which 
includes a statement that "we do not maintain copies of the 
Morning Reports (MR) submitted by the 197th Infantry 
Regiment.  A MR search should be conducted, once you 
determine which company of detachment [the veteran] was 
assigned to, concerning any casualties listed in his claim."  
The JMR finds that "The record is negative for any attempt 
to retrieve the MRs ...."

The JMR also notes that the PFC "Bruno Wieczorek" referred 
to in the October 2006 CURR response appears to have been a 
member of the "197th Infantry Regiment," whereas the veteran 
was a member of the 390th Regiment, and this discrepancy is 
not entirely clarified in the available evidence and reports.  
The JMR contemplates that an attempt should be made to 
"correct the infantry records search so as to encompass the 
390th Regiment."  The Board will now direct an appropriate 
search for MRs, and seek to obtain an update to the stressor 
research report from CURR (now known as the U.S. Army and 
Joint Services Records Research Center (JSRRC)), to comply 
with the JMR and the associated Court Order.  Indeed, the 
Board observes that the scope of records now within the 
responsibility of the JSRRC includes Army Morning Reports; as 
such, it appears that a renewed research request to the JSRRC 
should include research of MRs.

Furthermore, with regard to this stressor, the JMR notes that 
the claims-file copy of a certificate of internment 
pertaining to a PFC Wieczorek is "illegible."  The Board 
will now direct a new attempt to obtain a legible copy of the 
certificate in question.

The JMR further identifies that one of the veteran's items of 
correspondence, from June 2002, identified the names of two 
men who may be able to help corroborate his stressors 
("Dudley DeSousa" and "Sgt. Gromley").  The JMR found that 
"The record does not indicate whether the RO attempted to 
contact either of these men."  The Board will now direct 
appropriate attempts to arrange for the men identified by the 
veteran to submit personal statements, to comply with the JMR 
and the associated Court Order.

Additionally, the JMR notes that "the record in this case 
shows that the Appellant's personnel file, which could 
contain evidence regarding his combat status and his stated 
stressors, was unavailable due to fire and could not be 
reconstructed."  The JMR directs the Board to further 
address this issue.  There is a heightened obligation to 
assist a claimant in the development of a claim, to explain 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  Russo v. Brown, 9 Vet. 
App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005).  In this case, the veteran should be asked to 
provide NA Forms 13055 and 13075, which are used to 
reconstruct missing service medical records and personnel 
files.  Upon remand, additional measures should be taken in 
an attempt to reconstruct the veteran's service records 
through alternate channels and to assist in the development 
of this claim.

Finally, the Board acknowledges that the JMR makes reference 
to a June 2003 stressor verification response from CURR.  The 
JMR states "CURR notified the Board that, because the 
Board's request did not identify Appellant's 'tour date or 
unit of assignments,' CURR could not confirm the stressors.  
The JMR further asserts that "The response letter requested 
that the Board, 'Please take action to provide the correct 
information and either resubmit to CURR for action or forward 
to the appropriate facility as indicated.'"  The JMR 
concludes that "The record does not show whether the Board 
took either of the requested actions."

The Board is compelled to note that the June 2003 stressor 
verification response from CURR contains a checklist-type 
form with a multitude of possible reasons which may prevent 
verification of a stressor; the applicable reason in a 
specific matter is to be indicated via the convention of 
marking the space next to only the pertinent item.  The JMR 
quotes language from an item on this checklist which was not 
marked, and thus would appear not to have been a part of any 
intended communication from CURR, and not to have been the 
reason cited for the inability to verify a stressor at that 
time.  The CURR response specified that research could not be 
conducted because of the "reason indicated below" and marks 
the space to indicate "Insufficient stressor information."  
This item does not include the language quoted by the JMR.  
The Board notes that a new research report from CURR was 
obtained in October 2006, and a another research report will 
be obtained from JSRRC during the processing of this remand.  
Thus, in any event, the veteran's tour dates and units of 
assignment will be contemplated in the pertinent service 
department research reports, and this element of the JMR will 
be satisfied.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to obtain a legible copy of the 
certificate of internment pertaining to 
PFC Wieczorek which was previously 
received in October 2006.

2.  The RO should take appropriate steps 
to arrange for the men identified by the 
veteran as able to help corroborate his 
stressors ("Dudley DeSousa" and "Sgt. 
Gromley") to submit personal statements 
concerning this matter.

3.  The RO should request that the veteran 
complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data and NA Form 13075, Questionnaire 
About Military Service.  The veteran 
should provide as much detail as he can 
about his active duty military service, to 
include his full company designation, and 
any other information that may assist VA 
in locating relevant service records.

The RO should forward any information 
received to the NPRC and/or the JSRRC so 
that a search of alternative sources can 
be undertaken.  Any records obtained 
should be associated with the claims 
folder.

4.  After taking any appropriate steps to 
identify date ranges for the veteran's 
claimed stressor events (particularly the 
stressor featuring the death of the 
identified PFC Bruno Wieczorek), the RO 
should request that the JSRRC provide a 
report clearly and explicitly addressing 
whether or not available official 
documents corroborate the veteran's 
claimed stressors.  The veteran's correct 
tour dates and units of assignment should 
be clearly reported to the JSRRC in the 
research request, and the JSRRC should be 
asked to expressly acknowledge the 
veteran's correct tour dates and units of 
assignment in their report.  The JSRRC 
should also be asked to specify whether 
Army Morning Reports have been researched 
in the verification effort.  Finally, the 
JSRRC should be asked to address whether 
the PFC Bruno Wieczorek, who has been 
previously identified by CURR as killed in 
action in June 1944, served with the 
veteran.

5.  Following the above, the RO should 
make a formal determination as to whether 
the occurrence of any of the veteran's 
claimed stressors has been verified.

6.  If any evidence obtained as a result 
of the above actions is found to 
corroborate a claimed stressor event, then 
the RO should schedule the veteran for a 
VA psychiatric examination.  The VA 
examiner should be informed of which 
claimed stressors have been verified.  The 
VA examiner should state whether it is at 
least as likely as not that, based only 
upon all verified in-service stressor 
events, the veteran has a diagnosis of 
PTSD based on in-service stressors that 
conforms to the American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(1994).  If so, the examiner should 
identify the verified stressors which 
serve as the basis for the PTSD diagnosis.  
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination, and the examiner must 
indicate that such review occurred.

7.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran's claim on appeal can be granted.  
If the appeal remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



